UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4885



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALAN L. MORGAN,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-02-254)


Submitted:   March 29, 2004                 Decided:   April 16, 2004


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Robert
M. Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Alan L. Morgan pled guilty to four counts of mail fraud

and one count of use of a false social security number.                   He was

sentenced to sixteen months’ imprisonment. On appeal, he maintains

that the district court abused its discretion in denying his

request for a third continuance of his sentencing hearing.

              A district court’s refusal to grant a continuance in a

sentencing hearing is reviewed for abuse of discretion.             Morris v.

Slappy, 461 U.S. 1, 11-12 (1983); United States v. Speed, 53 F.3d

643, 644 (4th Cir. 1995).          An abuse of discretion in this context

is “an unreasoning and arbitrary ‘insistence upon expeditiousness

in the face of a justifiable request for delay.’”             United States v.

LaRouche, 896 F.2d 815, 823 (4th Cir. 1990) (quoting Morris, 461

U.S. at 11-12).        Whether the district court abused its discretion

“in denying a continuance is not mechanical; it depends mainly on

the reasons presented to the district court at the time the request

was denied.”     Id.    To prevail on such a charge, the defendant must

show that the denial was arbitrary and that it substantially

impaired the defendant’s opportunity to secure a fair sentence.

Speed,   53    F.3d    at   644.    In   other   words,   a   defendant    “must

demonstrate substantial impairment of his opportunity to secure a

fair trial.”     United States v. Hampton, No. 97-4525, 155 F.3d 562,

1998 WL 453848, at *2 (4th Cir. July 24, 1998)(L) (unpublished).




                                      - 2 -
           We find no abuse of discretion in the court’s decision to

deny Morgan’s motion.         Accordingly, we affirm Morgan’s sentence.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -